DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 20 and 22-30 are pending (claim set as filed on 05/19/2021). 

Priority
	This application is a 371 of PCT/US12/47307 filed on 07/19/2012 which claims benefit to provisional application no. 61/510,632 filed on 07/22/2011.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) filed on 05/07/2021 and 06/09/2021 have been considered.

Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Niittynen (Galacto-oligosaccharides and bowel function, 2007) as evidenced by Van Dokkum.	Niittynen’s general disclosure relates to nutritional therapies for constipation using . 
	Regarding claims 20 and 27, Niittynen examines the effects of GOS in different patient populations including elderly, adults, and infants that are suffering from constipation (see pages 63-64, sub-headings). Claim interpretation: under the broadest reasonable interpretation per MPEP 2173.01, an individual suffering from constipation reads on or is considered to be an individual having an injured gastrointestinal tract because constipation as defined by dictionary.com to mean “a condition of the bowels in which the feces are dry and hardened and evacuation is difficult and infrequent” and thereby associated with a sustained discomfort of the gastrointestinal tract and reads on the specie of bowel obstruction. Niittynen teaches the administration of GOS at various concentrations (e.g. 5, 7, 10, or 15 grams/daily) supplemented in yogurt, apple juice, or orange juice (100 mL) (see page 64, left col. and evidence document by Van Dokkum at Table 2). Thus, Niittynen teaches GOS concentrations that anticipates the claimed range because, for example, 15g/100mL is equivalent to 150 kg/1000 kg which falls within the claimed range (MPEP 2131.03).
	Regarding claim 27’s last limitation pertaining to increased expression of mucin-associated protein, these feature should be an inherent or natural result of Niittynen since the prior art teaches the same active steps and same conditions set forth by the claims (see MPEP 2112.02: Process Claims).
Regarding claim 22 pertaining to the formulation, Niittynen teaches infant formula supplemented with a mixture of GOS and FOS benefits bowel functions in both preterm and term infants (see page 64, left col.). 

Examiner’s Response to Arguments
II. Applicant’s arguments filed on 05/19/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the anticipation rejection by Niittynen (addressing pages 5-6 of Applicant’s remarks).  
	In response to Applicant’s argument that “it is clear that constipation is not a type of bowel obstruction. Bowel obstruction is specific, dangerous, and has a very real set of symptoms, diagnoses, and therapies. Simply put, no ordinary artisan would interpret constipation to read on bowel obstruction … the Office’s interpretation is too broad”, this argument is not persuasive because the MPEP at 2111.01 states:
I.    THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification … The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. 
It is first noted that Applicant does not have a special definition of “bowel obstruction” in the instant specification (i.e. to limit or control the claim interpretation/construction) and thus, the claimed phrase of “bowel obstruction” is to be interpreted under the broadest reasonable interpretation (BRI) standard. For example, the Mayo Clinic discloses that a bowel or “Intestinal obstruction is a blockage that keeps food or liquid from passing through your small intestine or large intestine” and hence, the Examiner maintains the previous position that, under BRI, an individual suffering from constipation is considered to be an individual having an injured gastrointestinal tract because constipation as defined by dictionary.com (or Merriam-Webster dictionary) means “a condition of the bowels in which the feces are dry and hardened and 

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Niittynen as applied to claims 20, 22, and 27 above, and in view Falk (US Patent No. 8,815,312 - previously cited).
	Niittynen’s teachings is discussed above.
	However, Niittynen does not teach: wherein the gastrointestinal tract is injured as a results of antibiotic therapy, radiation therapy, chemotherapy, surgery (claim 20); or an adult nutritional composition (claim 22); or comprising a probiotic (claim 24). 
Falk’s general disclosure relates to a method and composition for nutritional compositions containing glucosidase inhibitors, more specifically Touchi Extract, a prebiotic, and a probiotic and its uses in the treatment of many disorders including constipation (see abstract & col. 1-2, adjoining ¶). 
	Regarding claim 20’s species, Falk teaches a method of treatment of a patient that can benefit from the composition that comprises a Touchi Extract, a prebiotic, and a probiotic which 
Regarding claim 22, Falk teaches that the nutritional composition is a dietary regimen including food and/or sports drink items as an adult nutritional composition (see col. 4, lines 13-16, and col. 8, lines 28-46, and see claim 5).
Regarding claim 24, Falk teaches the addition of probiotics preferably Lactobacillus which can further improve the intestinal structure and function and reduction in inflammation as well as increase the immune response (see col. 8, lines 11-17, and claims 11-12).
	At the time the invention was made, it would have been first obvious to one of ordinary skill in the art to envisage the administration of Falk’s nutritional composition comprising Touchi Extract, a prebiotic (e.g. GOS), and a probiotic (e.g. Lactobacillus) for Niittynen’s treatment of constipation. The ordinary artisan would have been motivated to do so is because Falk teaches said composition helps intestinal structure and function in patients that including constipation (see Falk’s col. 8, lines 4-9). Therefore, the nexus is that Niittynen discloses that constipation may be a result of medication use (known in the art as drug-induced constipation) (see Niittynen’s page 64, left col.). The ordinary artisan would have had a reasonable expectation of success is because both Niittynen and Falk are directed to the use of GOS and probiotics in the treatment of a gastrointestinal injury.

Claims 23, 25-26, and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Niittynen in view of Falk as applied to claims 20, 22, 24, and 27 above, and in further view Sprenger (WO 2009/077352 A1) – previously cited references.
	Niittynen’s and Falk’s combined modified teaching is discussed above. 
However, modified-Niittynen does not teach: wherein the nutritional composition further comprises at least one human milk oligosaccharide (claims 23 and 26’s last limitation); or wherein the probiotic is Bifidobacterium lactis (claim 25). 
	Sprenger’s general disclosure relates to a composition suitable for use in the prevention of opportunistic infections in immune-compromised individuals comprising a probiotic Bifidobacterium lactis and a fucosylated oligosaccharide (see abstract and page 3). Sprenger teaches that the combination of probiotic and 2’fucosyllactose (a human milk oligosaccharide) may be a result of synergies between the specific probiotic and oligosaccharide wherein the oligosaccharide acts as a metabolic fuel for the intestinal microbiota (see page 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the probiotic and a human milk oligosaccharide such as taught by Sprenger in the method of Niittynen. The ordinary artisan would have been motivated to do so because Sprenger suggest there may be a synergistic effect from the probiotic and the human milk oligosaccharide to act as a metabolic fuel for the intestinal microbiota. The ordinary artisan would have had a reasonable expectation of success because both Niittynen and Sprenger are directed to nutritional compositions comprising probiotics and oligosaccharides.
	Furthermore, regarding claims 28-30 pertaining to the concentrations, claim interpretation: the recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the concentrations of prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05).

Examiner’s Response to Arguments
III. Applicant’s arguments filed on 05/19/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of Niittynen, Falk, and Sprenger (addressing pages 6-10 of the remarks).
In response to Applicant’s argument that “Importantly, the instant claims are not directed to treating an injury, but rather are directed to stimulating a healing response”, this argument is not persuasive because the claim recites “an individual having an injured gastrointestinal tract” and thus, in combination with the phrase “healing” of an individual, the claim as a whole does 
In response to Applicant’s argument that “Applicant does not believe the record establishes an ordinary artisan would have considered Falk as teaching administration of GOS to treat these GI issues … does not indicate any role for GOS in ‘stimulating’ or directly interacting with healing factors in the body”, this argument is not persuasive because the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (MPEP 2145 (II))). For the reasons of record or stated above, there is motivation to employ or add a prebiotic (e.g. GOS) such as taught by Falk in Niittynen because it works in conjunction with the probiotic to treat the gastrointestinal tract. The ordinary artisan would have had a reasonable expectation of success is because both Niittynen and Falk are directed to the use of GOS and probiotics in the treatment of a gastrointestinal injury. 
In response to Applicant’s argument that “The instant claims are based, at least in part, on the discovery that GOS interacts directly with innate processes within the gastrointestinal tract to stimulate preventative/healing functions”, this argument is not persuasive because the allege characteristic of “increased expression of at least one mucin-associated protein and the mucin-associated protein is selected from the group consisting of TFF3, MUC-2, and RELMb” would have been an inherent characteristic of the cited prior art references. The MPEP at 2112.02 states that for process claims:
The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).



Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653